 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          RADIANT GLOBAL LOGISTICS                      CASE NO. C18-1063JLR
            INC.,
11                                                        ORDER
                                 Plaintiff,
12                 v.

13
            KENNETH IAN DRUMMOND,
14
                                 Defendant.
15
            On December 2, 2019, the court altered the date of the pretrial conference from
16
     December 16, 2019, at 2:00 p.m., to December 23, 2019, at 9:00 a.m. (See 12/2/19 Dkt.
17
     Entry.) Despite the change in the date and time of the pretrial conference, all other case
18
     schedule deadlines, including the deadline for the agreed pretrial order, deposition
19
     designations, trial briefs, proposed voir dire, and jury instructions remain unchanged.
20
     (See Sched. Order (Dkt. # 17).) In addition, Defendant Kenneth Ian Drummond’s
21
     response, if any, to Plaintiff Radiant Global Logistics Inc.’s motions in limine (see MIL
22


     ORDER - 1
 1   (Dkt. # 18)) remains due on Monday, December 9, 2019. See Local Rules W.D. Wash.

 2   LCR 7(d)(4) (“Any opposition papers shall be filed and served no later than the Monday

 3   before the noting date.”).

 4          Dated this 6th day of December, 2019.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
